


116 HR 5425 IH: Student Protection Act
U.S. House of Representatives
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 5425
IN THE HOUSE OF REPRESENTATIVES

December 12, 2019
Ms. Porter introduced the following bill; which was referred to the Committee on Education and Labor

A BILL
To amend the Higher Education Act of 1965 to include court-ordered receivership in the list of actions resulting in a change of ownership of institutions of higher education.

 
1.Short titleThis Act may be cited as the Student Protection Act.   2.Actions resulting in a change of ownership Section 498(i)(2) of the Higher Education Act of 1965 (20 U.S.C. 1099c(i)(2)) is amended— 
(1)in subparagraph (E), by striking or at the end; (2)in subparagraph (F), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following:   (G)or a court-ordered receivership. . 

